Order filed December 19, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00859-CR
                                ____________

               EX PARTE LUIS DANIEL RABAJO, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                             Harris County, Texas
                       Trial Court Cause No. 0570001B


                                     ORDER

      The reporter’s record in this case was due September 10, 2019. See Tex. R.
App. P. 35.1. On November 13, 2019, this court ordered the court reporter to file
the record within 10 days. The official court reporter, Lindsay Arredondo,
informed this court there was no reporter’s record, stating, “Original record turned
in under 14-17-00689. Nothing has been put on the record since June of 2017.”
         The docket sheet contained in the clerk’s record filed in this appeal reflects a
writ-of-habeas-corpus hearing was held on June 26, 2019. The record of that
hearing has not been filed with the court.

         We order Lindsay Arredondo, the official court reporter, to file the record
of the hearing held June 26, 2019 in this appeal within 15 days of the date of this
order.



                                     PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.